PER CURIAM.
Rehearing in this cause was denied by the Second District Court of Appeal on September 9, 1968, 213 So.2d 492. Petition for certiorari was filed in this Court on December 10, 1968, following order of the circuit court purporting to extend time for certiorari on the basis of stipulation by petitioner’s counsel and the state’s attorney to December 9, 1968.
In addition to the fact that the petition for certiorari was not filed here until December 10th, 1968, the motion to dismiss the petition for certiorari in this Court on the ground of untimeliness under F.A.R. 4.5c(6), 32 F.S.A., should be granted on authority of Wieczorek v. Williams, Florida 1954, 71 So.2d 262; Salinger v. Salinger, Florida 1958, 100 So.2d 393; Russom v. State, Florida 1959, 109 So.2d 30; Harris v. Condermann, Fla.App.1959, 113 So.2d 235.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and BOYD, JJ., concur.